       Case 1:14-cv-02953-PAE Document 331 Filed 08/01/19 Page 1 of 1


                                                                        Draft — August 1, 2019




                                                                                  August 1, 2019

BY ECF

Judge Paul A. Engelmayer
United States District Court for the Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square, Room 2201
New York, NY 10007

               Re:    Doe v. Lima et al. (14-cv-2953)

Dear Judge Engelmayer:

        The parties write to advise the Court that they have exchanged settlement offers and
wish to continue discussing the possibility of a negotiated resolution of the litigation. We
would ask the Court to give the parties an additional thirty (30) days to pursue discussions in
aid of potential settlement, after which the parties would provide another update to the Court as
to the status of those discussions.

                                             Respectfully submitted,


/s/ Blair R. Albom                            /s/ Robert A. Soloway
Blair R. Albom                                Robert A. Soloway
Friedman Kaplan Seiler & Adelman LLP          Rothman Schneider Soloway & Stern LLP
Attorneys for Plaintiffs                      Attorneys for Defendant Cappiello

/s/ Nathan S. Richards                        /s/ Edward Michael Kratt
Nathan S. Richards                            Edward Michael Kratt
Debevoise & Plimpton LLP                      Of Counsel to Hammock & Sullivan PC
Attorneys for Plaintiffs                      Attorneys for Defendant Rosado

/s/ Lawrence Henry Schaefer                   /s/ Goetz L. Vilsaint
Lawrence Henry Schaefer                        Goetz L. Vilsaint
Lippes Mathias Wexler & Friedman LLP           Law Office of Goetz L. Vilsaint
Attorneys for Defendants Lima and Valerio     Attorneys for Defendant Scott
